Citation Nr: 1646653	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-13 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
Fargo, North Dakota


THE ISSUES

1. Entitlement to a disability rating higher than 20 percent for myofascial pain syndrome (claimed as low back disability).

2. Entitlement to a disability rating higher than 10 percent for right knee disability status post arthroscopy and partial medial meniscectomy, with scars.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 2005 to May 2006, from November 2006 to February 2008, and from November 2009 to March 2011.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. In an October 2011 rating decision, the RO granted service connection for right knee disability, and assigned a 10 percent disability rating. In a February 2012 rating decision, the RO granted service connection for myofascial pain syndrome (claimed as low back disability), and assigned a 20 percent disability rating. In a March 2012 rating decision, the RO denied a TDIU.

In April 2014, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In May 2014, the Board remanded the case to the RO to develop additional evidence. The RO developed additional evidence and returned the case to the Board.

Unfortunately, additional evidence is needed. Therefore, the case is again REMANDED to the Agency of Original Jurisdiction (in this case, the RO).


REMAND

The Veteran contends that his low back disability warrants a rating higher than the existing 20 percent rating. When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the United States Court of Appeals for Veterans Claims (Court) has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see DeLuca v. Brown, 8 Vet. App. 202 (1995). In addition, VA regulations indicate, and the Court has emphasized, that testing of range of motion of joints that have painful motion should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint. 38 C.F.R. § 4.59; see Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

The Veteran underwent VA examinations of his back in September 2011 and August 2014. The examination reports addressed the factors discussed in DeLuca, but did not address the factors discussed in Correia. The Board therefore is remanding the back disability rating issue to address those factors.

The Veteran contends that his right knee disability status post surgery warrants a rating higher than the existing 10 percent rating. In the April 2014 Board hearing, the Veteran reported that the knee has constant pain that interferes with his sleep. In the May 2014 Board remand, the Board instructed the RO to provide the Veteran a new VA examination to determine the current severity of his right knee disability. The Veteran had a new VA examination of his right knee in August 2014. That examination addressed the current effects of his right knee disability in several respects. In light of the pain described by the Veteran, however, the report of the 2014 examination is not adequate for rating purposes. As noted above, joints that have painful motion should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with the range of motion of the opposite undamaged joint. 38 C.F.R. § 4.59 (2015). The 2014 examination report noted the range of motion of the left knee, did not indicate whether there was pain on motion of the right knee on both active and passive motion and in weight-bearing and non-weight-bearing. The Board therefore is remanding the issue for a new examination with a report to include such findings.

In the May 2014 remand the Board instructed the RO to obtain records of VA treatment of the Veteran since January 2013. The RO obtained records as recent as March 2013. As further time has passed since, on remand the RO should obtain any more recent VA treatment records.

The Veteran contends that his service-connected disabilities make him unable to secure or follow a substantially gainful occupation. VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. 38 C.F.R. § 4.16.

The Veteran has appeals pending regarding the ratings for his low back and right knee disabilities. The TDIU issue is intertwined with the issues of those ratings. Therefore, the back and knee examination on remand should include findings as to the effects of those disabilities on his capacity for employment. The Board is remanding the TDIU issue to develop that evidence, and for the RO to reconsider the TDIU after reconsidering the back and knee rating issues.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any records of VA treatment of the Veteran since March 2013.



	(CONTINUED ON NEXT PAGE)


2. Schedule the Veteran for a new VA medical examination to further clarify the current effects of his low back disability and his right knee disability. Provide his claims file to the examiner for review. 

Ask the examiner to test and report the ranges of motion, and any evidence of pain on motion, of the Veteran's thoracolumbar spine and his right and left knees in active motion, passive motion, weight-bearing, and non-weight-bearing. 

Ask the examiner to indicate whether there is objective evidence of weakness, excess fatigability, and/or incoordination associated with the right knee disability.

Ask the examiner to indicated whether there is evidence of lateral instability and/or recurrent subluxation of the right knee. Ask the examiner to indicate whether any lateral instability or recurrent subluxation is slight, moderate, or severe.

Ask the examiner to discuss the effects of his service-connected disabilities (obstructive sleep apnea, rhinitis,  low back disability, left ankle disability and the right knee disability) on the Veteran's functional ability.

If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Thereafter, review the expanded record and reconsider the issues of the ratings for the low back and right knee disabilities.

4. Thereafter, review the expanded record and reconsider the issue of entitlement to a TDIU.

5. Thereafter, if any of the remanded issues is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


